MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying a motion to reopen.
We review the BIA’s denial of a motion to reopen for abuse of discretion. See *791Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). The regulations state that a motion to reopen removal proceedings must be filed no later than ninety days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened. See 8 C.F.R. § 1003.2(c)(2). A review of the administrative record demonstrates that the BIA did not abuse its discretion in denying petitioner’s motion to reopen as untimely. Petitioner’s final administrative order of removal was entered on November 8, 2005. Petitioner’s motion to reopen was filed on September 20, 2007, more than ninety days after the date on which the final order of removal was entered. See 8 C.F.R. § 1003.2(c)(2).
To the extent petitioner challenges the BIA’s denial of his motion to reopen for protection under the Convention Against Torture, the BIA did not abuse its discretion. Petitioner has not met his burden of presenting a prima facie case for reopening because the motion to reopen does not present any changes that have occurred in Mexico that are material to him or his circumstances. See 8 C.F.R. § 1003.2(e)(3)(ii); Kamalthas v. INS, 251 F.3d 1279 (9th Cir.2001).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
The motion for reinstatement of voluntary departure, filed after the departure period had expired, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.